Citation Nr: 0524435	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  99-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right clavicle fracture. 
 
2.  Entitlement to an initial compensable rating for 
residuals of right index finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 until May 
1998.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Columbia, South Carolina Regional Office (RO) that 
granted service connection for right clavicle fracture and 
right index finger fracture residuals, evaluated as 10 
percent and zero percent disabling, respectively.  The 
appellant expressed dissatisfaction with the amount of the 
initial awards and has perfected a timely appeal to the 
Board.

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1999.

The case was remanded by the Board in August 2002 and 
September 2003.


FINDINGS OF FACT

1.  Right clavicle fracture residuals are manifested by 
degenerative changes, some complaints of pain on use, and 
slight limitation of motion.  The veteran does not have 
tenderness, dislocations, ankylosis, malunion or nonunion, 
neurologic deficit, or activity restrictions, and can raise 
his right arm above shoulder level.  

2.  Residuals of right index finger fracture are manifested 
by degenerative changes and/or joint space narrowing, 
deformity, loss of range of motion, loss of grip strength and 
some subjective fatigability in terms of grip strength of the 
right hand.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right clavicle fracture residuals are not met. U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, and 
4.71a Codes 5010-5201, 5202, 5203 (2004).

The criteria for an initial rating of 10 percent for 
residuals of right index finger fracture are met. 38 U.S.C.A. 
§§ 1155, 5103A; 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic 
Codes 5153, 5225, 5229 (2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed duties on VA 
to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA provides four elements of notice that must be given 
to a claimant.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  First, VA must give tell a claimant what evidence is 
needed to substantiate the claim.  Second and third, VA must 
tell a claimant what evidence the claimant is responsible for 
obtaining and what evidence VA will undertake to obtain.  
Fourth, VA has undertaken to tell claimants to submit 
relevant evidence or information in the claimant's 
possession.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

In the January 1999 statement of the case, and the July 1999, 
April 2002 and March 2005 supplemental statements of the 
case, the veteran and representative were notified of the law 
and regulations governing entitlement to the benefits sought, 
and informed of the ways in which the current evidence failed 
to substantiate the claims.  These discussions served to 
inform him of the evidence needed to substantiate the claims.

In letters to the veteran dated in March 2001 and February 
2004, he was informed of what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  38 U.S.C.A. § 5103(a).  The 
February 2004 letter told the veteran that if he had any 
evidence or information in his possession that pertained to 
the claims, he should send it to VA.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. at 119-20.  The Court 
went on to say that its decision was not meant to invalidate 
any existing decision made prior to such notice, and, indeed, 
that VA could satisfy VCAA notice requirements by ensuring 
that the proper notice was ultimately provided after the 
initial adverse decision on the claims.  Id, at 120, 122-4.  
The Court subsequently reiterated this holding, and found 
that that delayed notice would not generally be prejudicial 
to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he had submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has made the required efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim.  
It has scheduled him for a number of VA examinations over the 
years, most recently in March 2004.  Private clinical records 
have been associated with the claims folder.  See 38 U.S.C.A. 
§ 5103A (d).  The case was remanded for additional 
development in August 2002 and September 2003.  The appellant 
has not indicated that there are any other pertinent clinical 
records to be retrieved with respect to the claims under 
consideration.

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claims.  See 38 U.S.C.A. § 5103A (a) (2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The claims are ready to be 
considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  However, if there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

38 C.F.R. § 4.59 (2004) provides that painful motion is an 
important factor of disability with any form of arthritis; 
facial expression, wincing on pressure or manipulation, etc., 
should be carefully noted and definitely related to affected 
joints.  Muscle spasm will greatly assist the identification.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize painful, 
unstable, or malaligned joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint.  Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased. See also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991); Hicks v. Brown, 8 Vet. App. 417 (1995).



1.  Higher rating for right clavicle disability.

Service connection for residuals of right clavicle fracture 
was granted by rating action dated in July 1998.  The veteran 
currently receives a 10 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5203.

Under 38 C.F.R. 4.71a, Diagnostic Code 5203 (2004), a 10 
percent disability rating is assigned for impairment of the 
clavicle or scapula manifested by malunion, or where there is 
nonunion without loose movement.  Where there is nonunion 
with loose movement, a maximum 20 percent disability 
evaluation is warranted.  The maximum 20 percent evaluation 
is also warranted for impairment manifested by dislocation of 
the clavicle or scapula.  Diagnostic Code 5203 also provides 
that impairment of the clavicle may be alternatively rated on 
impairment of function of the contiguous joint.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applicable for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive. Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the arm at the shoulder level is assigned a 
disability rating of 20 percent.  If motion of the arm is 
limited to midway between the side and shoulder, a 30 percent 
evaluation is assigned for the major side, and a 20 percent 
evaluation is assigned for the minor side.  If arm motion is 
limited to 25 degrees from the side, a rating of 40 percent 
is assigned for the major side and a 30 percent rating is 
assigned for the minor side. Id.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5202 
provide guidance for rating impairment of the humerus, 
including loss of the humeral head, fibrous union, non-union, 
recurrent dislocation of the scapulohumeral joint, and 
malunion.  When episodes of dislocation are infrequent, with 
guarding of movement only at shoulder level, a rating of 20 
percent is assigned.  With frequent episodes of dislocation 
and guarding of all arm movements, a rating of 30 percent is 
assigned for the major side and a 20 percent rating is 
assigned on the minor side.

Factual Background

The veteran was afforded a VA examination in July 1998 and 
had complaints that included some discomfort with forced 
extension.  A history of right clavicle fracture in service 
treated by open reduction and internal fixation was noted.  
It was reported that he currently had no specific problems 
with overhead activities or weakness of his shoulder.  The 
veteran had complaints that included occasional discomfort 
with forced extension of the right upper extremity.  

Examination of the right shoulder was significant for a 
clavicle that was prominent in its middle third portion.  
There was a well-healed scar along the middle third of the 
clavicle.  It was reported that the veteran had full range of 
motion with 5/5 strength throughout.  There was no 
significant impingement sign.  He was noted to have some very 
mild discomfort with forced full extension of the shoulder.  

An X-ray of the right clavicle was interpreted as showing 
degenerative changes in acromioclavicular joint.  It was 
noted that he might have had questionable remote trauma to 
the midshaft of the right clavicle.  The impression was that 
the veteran had some crepitus at the clavicle, which might 
indicate nonunion at that site; but that it was essentially 
nontender at that point.  The examiner added that the 
clavicle fracture could potentially give the veteran future 
trouble if it was not entirely fused

The veteran testified in June 1999, that he had chronic pain 
and weakness of the right shoulder.  He related that he 
continued to see a doctor for the disability and had received 
physical therapy.  He said that he could not sleep on his 
right shoulder or prop himself up on that side.  He stated 
that right shoulder pain had gotten worse after leaving 
service

On VA examination of the right shoulder in March 2004, 
history of injury and treatment in service was provided.  The 
examiner noted that the claims folder was reviewed.  It was 
indicated the veteran was right hand dominant.  The veteran 
related that he had had continuing problems and pain of the 
right shoulder for the past few years.  He described 5/10 
pain with certain activities, primarily in the trapezius area 
and along the inner border of the scapula.  It was reported 
that this was related to positioning and activity level.  

The veteran was able to carry out activities of daily living.  
It was noted that he did not take medication.  It was related 
that he was able to drive, and currently worked as a support 
clerk.

Physical examination disclosed a well-healed incision over 
the clavicle.  There was no focal tenderness to palpation 
about the clavicle or acromioclavicular joint.  Forward 
flexion was to 160 degrees and abduction was to 150 degrees.  
Internal and external rotation was 50 degrees and 60 degrees, 
respectively.  There was no pain with these motions.  It was 
noted that there was some referred pain in the upper 
trapezius area.  Sensation was normal and reflexes were 2+ 
and symmetric in the right upper extremity.  The right 
rotator cuff had 5/5 strength with some pain on manual 
testing of the supraspinatus muscle as well as with internal 
and external rotation strength of the shoulder.  Prior 
radiology and MRI studies were reviewed.  

Following examination, an impression of rotator cuff 
tendinitis was rendered.  The examiner commented that there 
was no evidence of nonunion or dislocation of the clavicle or 
ankylosis of the scapulohumeral articulation.  The examiner 
stated that "I do believe there is some component of pain 
with repetitive motion at the shoulder...due to rotator cuff 
tendinitis."

Legal Analysis

The standard range of shoulder flexion and abduction is 180 
degrees of forward elevation (flexion) and abduction, and 
shoulder level is reached at 90 degrees.  38 C.F.R. § 4.71, 
Plate I.  The evidence shows that while the veteran lacks 
full range of motion of the right shoulder, he is able to 
achieve right arm flexion and abduction above shoulder level, 
that is well beyond 90 degrees.  

It has been noted that he does not report pain with flexion 
or abduction, and has normal strength, i.e. 5/5.  The 
veteran's complaints of referred pain are acknowledged, but 
these are in the upper trapezius and are consistent with his 
separately service-connected C-5 radiculopathy.

No fatigability or incoordination has been reported.  On 
physical examination, it has been shown that he does not have 
any significant activity restrictions.  Thus, there is no 
basis for finding greater limitation on the basis of 
functional factors.  Deluca v. Brown; 38 C.F.R. §§ 4.40, 
4.45, 4.59.

The veteran is not shown to experience dislocations of the 
right shoulder.  He does not have ankylosis of the right 
scapulohumeral joint, nor are there indications of loss of 
the humeral head, fibrous union, or malunion on X-ray.  
Although nonunion was suspected earlier in the appeal period, 
this was ruled out on subsequent examination.  In any event, 
nonunion could serve as a basis for increase only if it was 
accompanied by loose motion.  There have been no reports of 
loose motion.

The Board thus finds that the veteran does not have the 
requisite limitation of motion for an evaluation in excess of 
10 percent under Diagnostic Code 5201, nor is a higher 
evaluation warranted under Diagnostic Code 5202 based on 
evidence of dislocations.  Finally, the veteran does not 
demonstrate malunion or nonunion of the clavicle or scapula, 
or dislocation of the clavicle or scapula with loose motion, 
and is not entitled to a higher rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  The service-connected 
disability does not contemplate 2 or more major joints or 2 
or more minor joint groups as envisioned for a higher rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes, however, that based on the 
above, the veteran has not met the criteria for a rating 
higher than 10 percent since the effective date of service 
connection in 

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a higher rating for right 
clavicle fracture residuals.  Consequently, the benefit-of-
the- doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

2.  Higher initial rating for right index finger residuals.

Service connection for right index finger fracture residuals 
was granted by rating action dated in July 1998.  A 
noncompensable evaluation was assigned under C.F.R. § 4.71a, 
Diagnostic Codes 5225, effective from June 1, 1998.

Under Diagnostic Codes 5225, a rating of 10 percent is 
warranted where the evidence shows favorable or unfavorable 
ankylosis.  

A note under this section provides that extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  Diagnostic Code 5153 is pertinent in this 
instance and provides that amputation of the index finger 
through the middle phalanx or at the distal joint warrants a 
10 percent rating.  A 20 percent rating is warranted where 
the evidence shows amputation of the index finger without 
metacarpal resection, at the proximal interphalangeal (PIP) 
joint or proximal thereto. Id.

When only one joint of a digit is ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within two inches of the 
transverse fold of the palm.  When so possible, the rating 
will be for favorable ankylosis.  Otherwise, the rating will 
be for unfavorable ankylosis.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in a favorable position, will be 
rated as unfavorable ankylosis.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either in extension or in extreme flexion, will be rated as 
amputation.  38 C.F.R. § 4.71a, note following Diagnostic 
Code 5219 (2002).

The criteria for evaluation of finger ankylosis were amended 
during the pendency of the veteran's appeal, effective August 
26, 2002. See 67 Fed. Reg. 48784-48787 (July 26, 2002).  
Pursuant to the criteria in effect as of August 26, 2002, a 
10 percent rating is warranted where the evidence shows 
unfavorable or favorable ankylosis of the index finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5225.  A note under this 
section provides that is should be considered whether 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Id.  A rating greater than 10 percent continues to require 
amputation pursuant to Diagnostic Code 5153.

The regulations provide that the normal range of distal 
interphalangeal joint motion is from 0 to 70 or 80 degrees of 
flexion.  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, the disability will be evaluated as 
amputation without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a. (2004).

In addition, under the revised criteria, Diagnostic Code 
38 C.F.R. § 4.71a, Diagnostic Code 5229 for limitation of 
motion of the index or long finger, a zero percent rating is 
provided where there is a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees (for the major or minor hand). 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2004).  A 10 percent rating is 
warranted for the major or minor hand where there is a gap of 
more than one inch (2.5 centimeters) between the fingertip 
and the proximal transverse crease of the palm, with the 
finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees. Id.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.

The new provision should not be applied to the claim if it 
would produce retroactive effects. See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date. Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Therefore, VA must consider the application of the amended 
regulations to the veteran's claim for an increased rating 
for a right index finger disability from August 26, 2002.  
For any date prior to August 26, 2002, VA cannot apply the 
revised regulations.  Accordingly, the Board will evaluate 
the veteran's symptomatology pursuant to the criteria in 
effect prior to August 26, 2002, and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.  


Factual Background

On VA examination in July 1998, it was noted that the 
veteran's right index finger deformity was on his dominant 
hand and had a distal phalanx in approximately 10 degrees of 
ulnar deviation.  Range of motion at the distal 
interphalangeal (DIP) joint was from about zero to 30 degrees 
when compared to the opposite index DIP that had 15 degrees 
of hyperextension to 50 degrees of flexion.  The veteran's 
right index finger PIP joint motion was to 110 degrees, 
bilaterally symmetrical, and had metacarpophalangeal motion 
of 100 degrees, bilaterally.  An X-ray of the right index 
right index finger was interpreted as showing degenerative 
changes in the distal interphalangeal joint.  An impression 
of previous injury to the right index finger, which had a 
greater than 50 percent deficit range of motion of the DIP 
joint was rendered following examination.  

The veteran at the June 1999 hearing that he was right handed 
and did not have full closure of the right index finger.  He 
said that the disability had an impact when he was picking up 
small objects, including pencils and paper clips in the work 
environment, or when typing.  

The veteran was afforded a VA examination of the right index 
finger in December 2002.  History of the in-service injury 
was recited.  It was noted the appellant currently worked as 
an administrative assistant.  He complained of loss of grip 
strength, loss of ability to completely grip things on the 
radial side of the hand and difficulty with prolonged grip 
strength relative to index finger fatigue and discomfort. 

On physical examination of the right hand, the index finger 
showed approximately eight degrees of radial deviation at the 
DIP joint.  There was a resting posture of approximately five 
degrees from full extension in lag.  Passively, the finger 
was supple and went to zero degrees.  The total arc of motion 
showed a one-centimeter tip to palm at the proximal palmer 
crease of the index finger in full flexion.  Arc of motion at 
the metacarpophalangeal joint was at 85 degrees, 95 degrees 
at the proximal interphalangeal joint and 70 degrees at the 
DIP joint that lacked 15 degrees when compared to the left 
side.  

Following examination, an assessment was provided to the 
effect that the veteran's right index finger did not appear 
to be ankylosed, but that he had residual loss of range of 
motion, loss of grip strength and some subjective 
fatigability in terms of grip strength of the right hand.  An 
X-ray of the right hand revealed evidence of minimal second 
DIP joint space narrowing.  The remainder or the X-ray was 
unremarkable.  

Analysis

A review of the clinical findings indicates that ankylosis of 
the veteran's service-connected right index finger disability 
is not demonstrated.  Therefore, the criteria set forth under 
Diagnostic Code 5225 pertaining to ankylosis, under both the 
old and new criteria cannot serve as a basis for a 
compensable rating.  There is also no showing that there is 
amputation of the right index finger, or that the digit 
function is commensurate with amputation such that a higher 
rating would be warranted in accordance with Diagnostic Code 
5153. 

The Board does observe, however, that X-ray of the right 
index finger reveals degenerative changes and/or joint space 
narrowing.  There is evidence of deformity with the distal 
phalanx in approximately 10 degrees of ulnar deviation.  The 
veteran has been adjudged to have a greater than 50 percent 
deficit range of motion of the DIP joint.  Overall disability 
on most recent VA examination in December 2002 was summarized 
as residual loss of range of motion, loss of grip strength 
and some subjective fatigability in terms of grip strength of 
the right hand.

The Board finds that in view of the limitation of motion 
criteria for the index finger under Diagnostic Code 5229, and 
with consideration of DeLuca v. Brown, the service-connected 
right index finger disorder warrants a 10 percent rating 
since the inception of the claim.  See Fenderson.  

A higher rating would require amputation.  The veteran has 
not undergone amputation, and he does not have ankylosis, 
such as would permit evaluation on the basis of amputation.  


ORDER

An initial rating in excess of 10 percent for residuals of 
right clavicle fracture is denied.

An initial rating of 10 percent for residuals of right index 
finger fracture is granted, effective June 1, 1998.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


